The order appealed from is amended as follows: The two paragraphs immediately following the paragraph which reads as follows, “ Ordered, that the report of the referee be and the same hereby is in all respects confirmed, and it is further,” are amended to read as follows: “ Ordered, that said Theodore A. Knapp pay to Keyser White and Leo Grennan, the above-named petitioners, at the office of Leary & Fullerton, 17 City Hall, Saratoga Springs, N. Y., within ten days after service of a copy of this order with notice of entry upon said Theodore A. Knapp, the sum of nine hundred fifty dollars ($950) with interest from the 24th day of February, 1931. Such payment to be made by said Knapp at the time and place aforesaid upon being furnished by such parties or their attorneys a stipulation in the usual form permitting the discontinuance of the action brought against said Knapp by Edward Rosenthal, signed either by Rosenthal or his attorney, and also upon being furnished with a written consent to such payment signed by said Rosenthal or his attorney in the action. If such stipulation and consent be not furnished, said Knapp shall, within the time mentioned, pay to said White and Grennan the sum of four hundred sixty-nine dollars ($469) and interest, and the remaining four hundred eighty-one dollars ($481) to be paid immediately upon the tendering of a stipulation and consent to him by said White and Grennan or their attorneys; and it is further Ordered, that in addition to the stipulation and consent mentioned in the last paragraph, the receipt of Leary & Fullerton, attorneys for Keyser White and Leo Grennan for the payment of the aforesaid sum shall be sufficient evidence of the payment of said sum to the above-named petitioners; and it is ” and the order as so amended is affirmed, without costs to either party. All concur.